Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 3, 2014

                                       No. 04-13-00681-CV

                       IN THE INTEREST OF O.L.R.M., Minor Child,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-10434
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
       Appellee has filed an unopposed motion to supplement or amend appellee’s brief so as to
include the required index of authorities. Appellee’s motion is GRANTED. We ORDER
appellee to file an amended brief that includes the required index of authorities in this court on or
before April 14, 2014.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court